Citation Nr: 1608816	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  12-04 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. A. Williams, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from March 1969 to February 1971.  He also has subsequent service in the Army National Guard from 1990 to August 2010, with a verified period of active duty for training purposes (ACDUTRA) from July 10 to July 24, 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut that denied service connection for a right shoulder condition.   

In June 2012, the Veteran testified at a Travel Board hearing before Veterans Law Judge (VLJ) Michael Lane regarding his claims for service connection for a right shoulder disability, a low back disability, and a left inguinal hernia disability.  A transcript of the hearing is associated with the claims file. 

In June 2014, the Veteran testified at a Travel Board hearing before VLJ K. J. Alibrando regarding his September 2012 increased ratings claims for bilateral hearing loss and left inguinal hernia repair scar.  Testimony was also taken regarding the Veteran's claim for service connection for a right shoulder disability.  A transcript of the hearing is associated with the claims file.  (Notably, the Veteran's low back and hernia claims have been resolved, and are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997)).

VA law requires that a VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. 
§ 20.707.  Additionally, when two hearings have been held by different VLJs concerning the same issue or issues, the law also requires that the Board assign a third VLJ to decide that issue or issues because a proceeding before the Board must be assigned either to an individual VLJ "or to a panel of not less than three members of the Board."  38 U.S.C. § 7102(a); 38 C.F.R. § 19.3; Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Accordingly, in September 2015, the Board remanded the claim for an additional hearing before a third VLJ.

In December 2015, the Veteran testified at a video conference hearing before VLJ Wayne M. Braeuer.  A copy of the transcript is associated with the record.  


FINDING OF FACT

Resolving all benefit of the doubt in favor of the Veteran, the evidence of record is sufficient to establish that the Veteran's right shoulder disability is related to the Veteran's verified period of ACDUTRA.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability have been met. 
38 U.S.C.A. §§ 101(24), 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (2014); 
38 C.F.R. § 3.159(b) (2015).  In light of the favorable determination being reached in regards to the Veteran's claim, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.



General Legal Principles 

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  As such, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

A Veteran is defined as "a person who served in the active military, naval, or air service and who was discharged or released under conditions under than dishonorable."  38 C.F.R. § 3.1(d) (2015).  The term "active service" includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a).

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Analysis 

The Veteran's personnel records show that he was on a period of ACDUTRA from July 10, 2010 to July 24, 2010.  The Veteran contends that on his last day of annual training, he injured his right shoulder.  

Here, the record is clear that the Veteran has a current shoulder disability.  Private medical records from Dr. G.R. show that the Veteran had surgery to repair a complete tear of the right rotator cuff tendon in September 2010.  See also November 2010 Private Treatment Records from Rehabilitation Associates.  

During a January 2011 VA examination, the examiner indicated that there was no objective evidence of pain in the affected joint at rest and during active range of motion test.  There was objective evidence of tenderness to palpation, abnormal movement, guarding of movement with no edema, effusion, instability, redness, heat, deformity, malalignment, drainage, or weakness.  The examiner reported that the joint is painful on motion but the range of motion or joint function is not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  

During a range of motion test the Veteran showed pain at 90-95 degrees with forward flexion and pain at 80-85 degrees with shoulder abduction.  A test of the Veterans external/internal rotation could not be done because the Veteran could not abduct his arm to 90 degrees.  Films taken of the Veteran's shoulder showed mild degenerative changes at the acromioclavicular joint space.  There was no aggressive bone destruction and the soft tissues were unremarkable.  The examiner reported that the Veteran was still rehabilitating after his right rotator cuff tear and had moderate residual functional impairments. 
  
The Board finds the medical evidence of record highly probative to the question at hand as the medical service providers possessed the necessary education, training, and expertise to provide a diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

With respect to his current symptoms the Veteran has testified that he is unable to raise his shoulder past his head and has problems picking up his grandkids and washing his car.  He also reported trouble turning the steering wheel of a car and difficulties cleaning himself as a result of his right shoulder disability.  See December 2015 Hearing Transcript.  The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person. 
38 C.F.R. § 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

As the record is clear that the Veteran has a current diagnosis, the disputed issue is whether or not the right shoulder disability occurred in or is related to the Veteran's service.   
	
As explained above, the Veteran has testified in three hearings before the undersigned VLJs.  At each hearing, the Veteran testified that while he was in training, he was loading equipment onto a truck and when he went to throw a tent, his shoulder and back gave out.  The Veteran indicated that the injury occurred during his last day of training.  During the June 2012 hearing, the Veteran reported that he mentioned the injury to the medical department but because he was scheduled to return home the following day, he opted to have it treated at home.  

During the June 2014 hearing, he stated that he spoke to a medic and that the medic examined his shoulder.  He asserts that the medic told him he would need to remain at the training site for at least another week but the Veteran opted to return home instead and consult a private doctor.  The Veteran stated that the medic provided him with an ice wrap for his shoulder, which he wore home.  He also indicated that he did not get a line of duty determination at that time because he was preparing to retire the following month.  

During the December 2015 hearing, the Veteran indicated that he reported the injury both to the medical service providers and the Commander and they indicated that since it was the last day of training, he should seek medical attention upon his return home.  
The Veteran also stated that prior to his injury in annual training, he had never injured his shoulder.  See June 2012 Hearing Transcript.  He also reports that he has not injured his shoulder after the injury reportedly sustained in training.  See June 2014 Hearing Transcript.  He indicated that a few days after he left training he sought medical treatment for his shoulder and was told he would need surgery.  

Additionally, the Veteran's written statements regarding his injury are similar to his hearing testimony.  In a November 2010 statement in support of claim, the Veteran indicated that while at Drill in May 2010, he was loading and unloading a truck when he pulled his right shoulder.  He stated that in June 2010 he was given a cortisone shot and it relieved some of the pain.  In July 2010 during annual training at Fort Drum, he reinjured his shoulder while loading a truck.  Similarly during the January 2011 VA examination, the Veteran reported that he injured his right shoulder loading a truck in an annual training program during the summer of 2010.  Notes in the November 2010 private treatment records from Rehabilitation Associates also indicate that the Veteran reported that his shoulder injury began in May during Drill weekend, he received a cortisone shot in June, and then during a subsequent Drill he pulled it loading a truck.         

While the Board notes that the Veteran's statements have mild inconsistencies, the Veteran's consistent contention that he injured his shoulder during ACDUTRA is deemed credible.  The medical and personnel records create a timeline consistent with the Veteran's statements.  Private treatment records from October and November 2010 indicate that the Veteran reported for treatment and received a cortisone shot in June 2010, sought treatment for his right shoulder and received an MRI in August 2010, and underwent right shoulder surgery in September 2010.  

Furthermore, the Veteran's report that he spoke to a medic while in training but opted to have his shoulder evaluated by his private doctor is also consistent with his expressed sentiment toward VA medical centers.  During the June 2012 and June 2014 hearings, the Veteran stated that he did not have good experience with VA hospitals because his father died of cancer after a VA medical center failed to accurately diagnose him. 	 

The Veteran also submitted a July 2012 statement from Valley Orthopedic indicating that in his opinion it is more likely that not that the Veteran's shoulder disability was caused by his injury during his period of ACDUTRA.  The Board acknowledges that little rationale was provided to support the opinion.  The Board also acknowledges that the Veteran's service treatment records are silent for complaints or treatment of a shoulder injury.  

However, the Veteran is alleging a simple cause and effect injury, and has consistently held that his right shoulder injury was due to heavy lifting during a period of ACDUTRA.  The Board finds that the Veteran is competent to testify to the nexus element, of the specific injury on appeal.  See Kahana, 24 Vet. App. at 428 (indicating the competency of lay evidence is determined on a case-by-case basis and entirely depends on the specific disability at issue); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (clarifying that lay evidence is competent concerning simple conditions).  The Board accepts the Veteran's explanation as credible, particular as subsequent treatment records support the existence of a recent injury.     

Thus, given such findings and upon resolution of all reasonable doubt in his favor, the Board concludes that service connection for a right shoulder disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

Entitlement to service connection for a right shoulder disability is granted.





			
          WAYNE M. BRAEUER                                   MICHAEL LANE
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


